TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00515-CR



                                  David Rashad Sims, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 67534, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant David Rashad Sims pleaded guilty to burglary of a habitation. See Tex.

Penal Code Ann. § 30.02 (West 2011). He entered his plea open to the court without benefit of a

plea agreement as to punishment. Following a punishment hearing, the court adjudged Sims guilty

and assessed punishment at twelve years’ imprisonment.

               Sims’s court-appointed attorney filed a brief concluding that the appeal is frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967),

by presenting a professional evaluation of the record demonstrating why there are no arguable grounds

to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807

(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State,

485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).

Sims received a copy of counsel’s brief and was advised of his right to examine the appellate record

and to file a pro se brief. No pro se brief has been filed.
               We have reviewed the record and counsel’s brief and agree that the appeal is

frivolous and without merit. We find nothing in the record that might arguably support the appeal.

See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Counsel’s motion to withdraw

is granted.

               The judgment of conviction is affirmed.



                                             _____________________________________________

                                             Diane M. Henson, Justice

Before Justices Puryear, Henson, and Goodwin

Affirmed

Filed: February 29, 2012

Do Not Publish




                                                2